Title: To Thomas Jefferson from Francis Hopkinson, 12 May 1784
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Friend
Philada. 12th. May 1784

I wish for the future you would readily command any Services that I can perform without taking the Trouble to catechise yourself on the Subject. As soon as I received yours of the 3d. Inst. I set about the Business you required; I presented the Bill on Mr. Willcocks who accepted it. I then took both the Drafts and your Letter to Mr. Morris who has settled the whole by giving me the enclosed Order for 506⅔ Dollars which you are to present to Benjamin Harwood Esqr. at Annapolis who will immediately pay the Amount (notwithstanding the thirty Days Sight) and charge the same to public Account. He also gave me a Check on the Bank for 100 Dollars, which I shall assign to my Mother’s Use agreeable to your Orders. I have paid my Mother the Fees (about 6 Dollrs.) you advanced for me in the Recorders Office at Annapolis. I hope these Money Matters have been negotiated to your Satisfaction.
It appears by your Letter that Congress have again taken up the Idea of a public Mint. I beg leave to mention to you that I have long had it in Contemplation to sollicit the super-Intendency of this Department should it ever be established. Mr. Morris marked out this Station for me when he first formed the Idea of striking metal Coin for the U. States. My Gim-crack Abilities and I flatter myself my Integrity and Attention would be of Service in the Department—but my whole Scheme would fail unless this Mint should be carried on in or near this City. The Business of the Admiralty Department takes up but little of my Time, and it’s Emoluments, (£500 pr. An) which is the whole of my Income, you may easily suppose to be insufficient for the Support and Education of so large a Family as I have in Charge. What with the Depredations of the Enemy and my little Capital which lies entranced in the Monuments of the public Funds, I have given up all hope of leaving my Family any thing of Importance at my Death; but my earnest Desire is to be enabled to leave them well educated; to do which I must procure in some Line or other, a more liberal  Income than £500 pr. An. This I cannot do in the way of Trade; my office as Judge prohibits it—at least not openly—but there will be no Inconsistence, in my holding such a Department under Congress. I promise myself your friendly Advice, and Interest in this Matter. You are the only Person to whom I have ever mentioned this Business, except Mr. Morris, who in Truth first brought the Object into my View; and who I am sure, will exert his Influence to the Extent in my Behalf. I shall wait your Opinion, and follow your advice. I have heard it suggested that Congress intended to have their Money coined in Europe. I can hardly believe this. Innumerable are the objections. It is one of the Acts of sovereignty. Shall we depend on another Nation for this? Are we not able of ourselves? May we not in the Course of Events be at War with that Nation, and will they not have it in their Power to play Tricks with our Money to the greatest Advantage &c. &c. &c.
Sudden Changes may be necessary in the Coinage which cannot be effected in Time at so great a Distance. An Importation may be lost at Sea, which would greatly distress us (altho’ Insured) and in Time of War, there will be no Possibility of conducting this Business in this Way.
We have been amusing ourselves with raising Air Balloons made of Paper. The first that mounted our Atmosphere was made by Dr. Foulk and sent up from the Garden of the Minister of Holland, the Day before yesterday. Yesterday Forenoon the same Balloon was raised from Mr. Morris’s Garden, and last Evening another was exhibited at the Minister of France’s, to the great Amusement of the Spectators. They rose twice or perhaps three Times the Height of the Houses, and then gently descended, without Damage. They were open at Bottom, and of Course the Gas soon wasted. I am contriving a better Method of filling them.
By Letters from London, I find that my improved Method of Quilling did not get to Mr. Bremner’s House before the last of February, that he was at that Time very ill and incapable of business, and that from the Tenor of my Letters it was thought not adviseable to open the Box till he should be able to take the Business in Hand, so that I am uninformed of the Event of my Discovery, and disappointed in my Expectations of receiving a Harpsichord so soon as I had promised myself. But it will not be long before the Washington will arrive; by her I shall know more of the Matter, which shall be forthwith communicated to you.
With Complts. to Mr. & Mrs. Thompson & all friends I am ever Your’s sincerely,

Fs Hopkinson



P.S. I have been ridiculing, what I take to be false Learning; you will see my Attempt in Hall & Sellars’s last week’s Paper. I look to be solemnly excommunicated by the learned Faculty of our University.

